Citation Nr: 1027183	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-18 860	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for a service-connected 
bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The Veteran served on active duty from September 1954 to November 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and the RO 
in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran died on January [redacted], 2010, while his appeal was pending 
before the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution 
in case of death of a claimant who dies on or after October 10, 
2008).  As provided for in this new provision, a person eligible 
for substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant under 
section 5121(a) of this title ...."  An eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


